DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 1/15/21 is acknowledged and entered. Claims 10-20 were previously cancelled.1 Claims 1-9 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauss (US 2015/0090625, previously cited).2	Regarding claim 1, Bauss teaches an apparatus,3 comprising: 	a first surface having an identification tag attached thereto (paragraph 0102: surface with RFID chip 1); and 	a second surface having an antenna attached thereto, wherein the first surface engages the second surface to provide a seal for an article and to connect the antenna to the identification tag (paragraph 0102: surface with antenna 2).	Regarding claim 2, Bauss teaches the first surface has a groove defined therein proximate one of the identification tag or the antenna, and the second surface has a ridge defined therein proximate the other of the identification tag or the antenna (paragraph 0102: recess).	Regarding claim 3, Bauss teaches an adhesive disposed on one of the first or second surfaces (paragraph 0017).	Regarding claim 4, Bauss teaches the first surface is defined by the article (Figs. 18A – 18D).	Regarding claim 5, Bauss teaches the article comprises a bottle (Figs. 18A – 18D).	Regarding claim 6, Bauss teaches the first and second surfaces define an enclosure for receiving the article (Figs. 18A – 18D).	Regarding claim 8, Bauss teaches the antenna comprises a conductive strip embedded in the second surface (paragraph 0102).	Regarding claim 9, Bauss teaches a condition sensor coupled to the identification tag (paragraph 0102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bauss in view of Butler (US 2015/0129666, previously cited).4	Regarding claim 7, Bauss teaches the article of claim 1, as discussed above.	Bauss does not explicitly teach the antenna comprises conductive ink.	Butler teaches the antenna comprises conductive ink (paragraph 0353).	It would have been obvious to one having ordinary skill in the art at the time of invention tom combine the teachings of Bauss and Butler, because using conductive ink allows for more control over the layout of the antenna (paragraph 0322 of Butler).
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. Applicant argues that Bauss fails to teach all limitations of the claims. Applicant’s Remarks, pages 4-7.	In particular, Applicant argues that Bauss fails to disclose the first and second surfaces as recited in the claims. Id. at 5-6. Applicant characterizes the RFID chip and antenna as being “situated on the exact same surface.” Id. at 5. However, this is a mischaracterization of Bauss.	Paragraph 0101 and Fig. 18A show a recess that leads to a tear strip. This tear strip forms one surface, and the remaining parts of the label form the second surface. The tear strip, serving as the first surface, contains the RFID tag. The label, serving as the second surface, contains the antenna. These two surfaces “engage” with one another to provide a seal for the article, a bottle in this case.	Bauss cannot disclose one surface as Applicant argues, and these two areas of Bauss are not “the exact same surface.” These disclosure show two different surfaces that are later separated from one another.	Applicant attempts to incorporate limitations from the specification and figures into the claims. See e.g. Applicant’s Remarks at 4. The present claims contain no language requiring surfaces of the kind that Applicant attempts to incorporate into the claims. The claims, as in the broad manner currently written, allow for coextensive surfaces that are later separated, as in Bauss. Merely reciting two different surfaces does not impart the structural limitations that Applicant contends are in the claims as written. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Furthermore, even if Applicant’s construction of the claims is correct,5 Bauss discloses this elsewhere in its disclosure. For example, Fig. 18C shows the RFID tag 1 and antenna 2a on different surfaces before any tearing.	Applicant’s arguments with regard to claim 7 essentially repeat the arguments with regard to claim 1, so they are unpersuasive for the reasons set forth here. Applicant’s Remarks, page 7. Claim 7 is rendered obvious for the reasons set forth above in the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/MATTHEW MIKELS/            Primary Examiner, Art Unit 2876                                                                                                                                                                                            


    
        
            
    

    
        1 See Response to Restriction dated 10/22/20.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 See also additional discussion below.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 Which the Examiner does not admit.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.